Citation Nr: 1138589	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972 and from May 1974 to May 1977, with service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran disagreed with the disability rating assigned and filed a notice of disagreement (NOD) in December 2006.  A statement of the case (SOC) was issued in August 2007.  The Veteran filed a timely substantive appeal, via a VA Form 9, in October 2007.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in May 2008.  A transcript of that hearing has been associated with the claims file.

In an April 2009 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside the Board's April 2009 decision and remanded the case for compliance with the Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the March 2011 Memorandum Decision, in which the Court set aside the Board's April 2009 decision and remanded the case to the Board, the Veteran was provided notice in April 2011 that the Veterans Law Judge who conducted his May 2008 hearing was no longer employed by the Board.  This letter also informed the Veteran of his right to have another hearing.  In an April 2011 response, the Veteran reported that he wanted to attend a hearing before a Veterans Law Judge of the Board at the RO or a hearing before a Veterans Law Judge of the Board via a video conference hearing, whichever could be scheduled first.  It appears, however, that no further action has yet been taken with respect to this matter.  

In light of the above, the Board finds that a remand is necessary for a Travel Board hearing to be scheduled before a Veterans Law Judge sitting at the RO or for a video conference hearing before a Veterans Law Judge, whichever opportunity arises first.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record.  

To ensure due process of law, the case is REMANDED for the following action:

The RO should schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board sitting at the local RO (i.e., Travel Board hearing) or for a video conference hearing at the RO before a Veterans Law Judge, whichever opportunity arises first.  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


